DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 6/24/22 and has been entered and made of record. Currently, claims 8-14, 17-20, 26-27, and 29-32 are pending.

Response to Arguments

Applicant’s arguments, see pages 7-11 of the remarks, filed 6/24/22, with respect to the rejection(s) of claim(s) 8, 14, and 20 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-11, 14, 17, 20, 26-27 and 29-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maekawa et al. (US 2012/0229845) in view of Hagiwara et al. (US 2018/0109686)).
Regarding claims 8 and 20, Maekawa a method of controlling a server system and a server system comprising: 
a storage configured to store identifiers of image forming apparatuses in association with a group (see Fig. 1 and paras 19-20, storage administration server 50 stores a printer administration table 52 containing a user ID, printer names, and capability information associated with each other, storage administration server 50 stores printer name identifiers, such as PN1 and PN2, that are a group of printers associated with a user U1);
one or more processors configured to cause the server system to: 
indicating that a print setting value related to a function executable by every image forming apparatus of the image forming apparatuses is to be transmitted to an information processing apparatus and another print setting value related to another function not executable by at least one of the image forming apparatuses is not to be transmitted to the information processing apparatus (see paras 19-22 and 41-45, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer); 
select the print setting value from among print setting values in accordance with the selection of at least one of the options (see paras 41-45, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer); 
transmit the selected print setting value to the information processing apparatus (see paras 41-45, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer); 
receive the transmitted print setting value and image data from the information processing apparatus that received the transmitted print setting value (see paras 41-45, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer); and 
transmit the received print setting value and the received image data to one of the image forming apparatuses in association with the group (see paras 19, 22, and 43-44, storage administration server 50 stores a printer administration table 52 containing a user ID, printer names, and capability information associated with each other, storage administration server 50 also stores a job administration table 54 containing user ID and job information associated with each other, PC 80 receives printer capability information from storage administration server 50).
Maekawa does not disclose expressly set an option indicating that a print setting value related to a common function executable by every image forming apparatus of the image forming apparatuses, wherein the print setting value related to the common function executable by every imager forming apparatus of the image forming apparatuses is transmitted to the information processing apparatus and the another print setting value related to another function not executable by at least one of the image forming apparatuses is not transmitted to the information processing apparatus when the first option is selected.
Hagiwara discloses set an option indicating that a print setting value related to a common function executable by every image forming apparatus of the image forming apparatuses, wherein the print setting value related to the common function executable by every imager forming apparatus of the image forming apparatuses is transmitted to the information processing apparatus and the another print setting value related to another function not executable by at least one of the image forming apparatuses is not transmitted to the information processing apparatus when the first option is selected (see Fig. 16 and paras 36, 44-45, 80, and 84-89, information processing apparatus 2 creates a model group of image forming apparatuses based on selections from a user, specifically the selection of “use only functions common to all models” in which only functions common to all image forming devices will be displayed for a user to select).
Regarding claims 14, Maekawa discloses an external apparatus that communicates with a server stored information of image forming apparatuses in association with a group comprising: 
a display (see para 43, PC 80 can display and select print settings); and 
one or more processors (CPU 22) configured to cause the external apparatus to:
transmit, to the server system, an instruction to indicating that a print setting value related to a function executable by every image forming apparatus of the image forming apparatuses is to be transmitted to an information processing apparatus and another print setting value related to another function not executable by at least one of the image forming apparatuses is not to be transmitted to the information processing apparatus (see paras 19-22 and 41-45, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer);
obtain, from the server system, the print setting value related to the function executable by the all of the image forming apparatuses associated with the group (see paras 19-22 and 41-45, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer); and 
display, on the display, the received print setting value and transmit the displayed print setting value and image data to the server system (see paras 19, 22, and 43-45, storage administration server 50 stores a printer administration table 52 containing a user ID, printer names, and capability information associated with each other, storage administration server 50 also stores a job administration table 54 containing user ID and job information associated with each other, PC 80 displays printer capability information received from storage administration server 50, a user selects, via the display of PC 80, a printer to perform printing, displays the capabilities of the selected printer, and selects setting parameters for printing).
Maekawa does not disclose expressly setting an option indicating that a print setting value related to a common function executable by every image forming apparatus of the image forming apparatuses, wherein the print setting value related to the common function executable by every imager forming apparatus of the image forming apparatuses is transmitted to the information processing apparatus and the another print setting value related to another function not executable by at least one of the image forming apparatuses is not transmitted to the information processing apparatus when the first option is selected.
Hagiwara discloses setting an option indicating that a print setting value related to a common function executable by every image forming apparatus of the image forming apparatuses, display, on the display, the received print setting value and transmit the displayed print setting value and image data to the server system wherein the print setting value related to the common function executable by every imager forming apparatus of the image forming apparatuses is transmitted to the information processing apparatus and the another print setting value related to another function not executable by at least one of the image forming apparatuses is not transmitted to the information processing apparatus when the first option is selected (see Fig. 16 and paras 36, 44-45, 80, and 84-89, information processing apparatus 2 creates a model group of image forming apparatuses based on selections from a user, specifically the selection of “use only functions common to all models” in which only functions common to all image forming devices will be displayed for a user to select).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the limiting of functions based on common capabilities of a plurality of printing devices, as described by Hagiwara, with the system of Maekawa. 
The suggestion/motivation for doing so would have been to make it quick and easy for a user to see and select the most appropriate printer for executed the desired print job thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Hagiwara with Maekawa to obtain the invention as specified in claims 8, 14, and 20.
 
Regarding claim 9, Maekawa further discloses wherein the one or more processors are configured to obtain an identifier of an image forming apparatus from the image forming apparatus, wherein the obtained identifier is stored in the storage in association with the group (see para 19, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52, a user ID, a printer name, and capability information are associated with each other).  
Regarding claim 10, Maekawa further discloses wherein the received image data and the received print setting value is transmitted to one of the image forming apparatuses in accordance with a request received from said one of the image forming apparatuses (see paras 45, 47, and 60, PC 80 creates a “print ticket” including print data and condition data, sends this to server 50 which then sends to the selected printed for printing) and
Hagiwara further discloses in the setting of the options, the setting further sets set another option indicating that a print setting value related to a function executable by at least one of the image forming apparatuses is to be transmitted to an information processing apparatus; and the print setting value selected in accordance with the setting at least one or more options are transmitted (see Fig. 16 and paras 84-89, a user can select a “use all available functions” mode when creating a group that would allow display of functions available by one or more of the image forming devices).
Regarding claims 11, and 17, Maekawa further discloses wherein the one or more processors are further configured to cause the server system to obtain capability information of an image forming apparatuses, and wherein the capability information includes at least any one of the following: information indicating whether color output is supported, information indicating a supported sheet size, information indicating whether two-sided printing is supported, and information indicating an executable finishing process (see Fig. 1 and paras 20-21 and 45, capabilities such as usable color, paper size, etc. are displayed).
Regarding claim 26, Maekawa further discloses wherein the one or more processors is further configured to cause the sever system to: 
receive, from the information processing apparatus, a obtaining request and transmit, to the information processing apparatus, the selected print setting value upon receipt of the obtaining request (see paras 19 and 43-45, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52, a user ID, a printer name, and capability information are associated with each other, server 50 sends a print setting screen to PC 80, a user of the PC 80 then selects a printer to perform printing, displays the capabilities of the selected printer, and selects setting parameters for printing).
Regarding claim 27, Maekawa further discloses wherein the one or more processors are further configured to cause the sever system to: 
receive from an image forming apparatus, a registration request for registering the image forming apparatus (see para 19, storage administration server 50 registers printing devices and associated capabilities in printer administration table 52); 
obtain, from the image forming apparatus for which registration is requested, capability information of the image forming apparatus (see para 19, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52); and 
store the obtained capability information in association with the identifier (see para 19, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52).  
Regarding claim 29, Hagiwara further discloses one or more processors are configured to: obtain capability information of the image forming apparatus; perform an AND operation on pieces of capability information obtained from the image forming apparatuses the identifiers of which are stored in association with the group. Wherein the print setting value is selected based on the AND operation (see Fig. 16 and paras 36, 44-45, 80, and 84-89, the “use only functions common to all models” is an AND operation).
Regarding claim 30, Maekawa further discloses wherein the one or more processors are configured to: set another option indicating that a print setting value related to a function any one of the image forming apparatuses is able to execute; and transmit the print setting value related to the function any one of the image forming apparatuses is able to execute according to the set another option (see paras 19-22 and 41-45, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer).  
Regarding claim 31, Maekawa further discloses wherein the another print setting value is not transmitted to the information processing apparatus according to the set option (see paras 19-22 and 41-45, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer, no print setting values can be set for capabilities the printer does not possess).  
Regarding claim 32, Maekawa further discloses wherein the option is set based on a user instruction received via a network (see paras 19-22 and 41-45, a user operates PC 80 by accessing a web server, via a network, for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer).

Claims 12, 13, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maekawa and Hagiwara as applied to claims 8 and 14 above, and further in view of Someshwar et al. (US 2002/0116439).
Regarding claims 12 and 18, Maekawa and Hagiwara do not disclose expressly wherein the image forming apparatuses are image forming apparatuses supporting a predetermined printing protocol.
Someshwar discloses wherein the predetermined image forming apparatuses are image forming apparatuses supporting a predetermined printing protocol (see para 19, the protocol for communication between the software and the printers could be any suitable protocol, such as SNMP, IPP, or JDF).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the IPP printing protocol, as described by Someshwar, with the system of Maekawa and Hagiwara.
The suggestion/motivation for doing so would have been to provide a more capable and secure printing environment.
Therefore, it would have been obvious to combine Someshwar with Maekawa and Hagiwara to obtain the invention as specified in claims 12 and 18.

Regarding claims 13 and 19, Someshwar further discloses wherein the predetermined printing protocol is the Internet Printing Protocol (IPP) (see para 19, the protocol for communication between the software and the printers could be IPP).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677